

116 S1601 RS: Helping Overcome Trauma for Children Alone in Rear Seats Act of 2019
U.S. Senate
2020-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 404116th CONGRESS2d SessionS. 1601[Report No. 116–204]IN THE SENATE OF THE UNITED STATESMay 22, 2019Mr. Wicker (for himself, Mr. Blumenthal, Ms. Cantwell, Mr. Schumer, Ms. McSally, Mr. Markey, Mrs. Feinstein, Ms. Smith, Mrs. Gillibrand, Mr. Brown, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationJanuary 13, 2020Reported by Mr. Wicker, without amendmentA BILLTo direct the Secretary of Transportation to issue a rule requiring all new passenger motor
			 vehicles to be equipped with a child safety alert system, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Helping Overcome Trauma for Children Alone in Rear Seats Act of 2019 or the HOT CARS Act of 2019. 2.Child safety (a)Amendment (1)In generalChapter 323 of title 49, United States Code, is amended by adding after section 32304A the following:
					
						32304B.Child safety
 (a)DefinitionsIn this section: (1)Passenger motor vehicleThe term passenger motor vehicle has the meaning given that term in section 32101.
 (2)Rear designated seating positionThe term rear designated seating position means designated seating positions that are rearward of the front seat. (3)SecretaryThe term Secretary means the Secretary of Transportation.
 (b)RulemakingNot later than 2 years after the date of the enactment of the HOT CARS Act of 2019, the Secretary shall issue a final rule requiring all new passenger motor vehicles weighing less than 10,000 pounds gross vehicle weight to be equipped with a system to alert the operator to check rear designated seating positions after the vehicle engine or motor is deactivated by the operator.
 (c)MeansThe alert required under subsection (b)—
 (1)shall include a distinct auditory and visual alert, which may be combined with a haptic alert; and
 (2)shall be activated when the vehicle motor is deactivated by the operator.
 (d)Phase-InThe rule issued pursuant to subsection (b) shall require full compliance with the rule beginning on September 1st of the first calendar year that begins 2 years after the date on which the final rule is issued..
 (2)Clerical amendmentThe analysis for chapter 323 of title 49, United States Code, is amended by striking the item relating to section 32304A and inserting the following:
					32304A. Consumer tire information and standards.32304B. Child safety..
 (b)Awareness of children in motor vehiclesSection 402 of title 23, United States Code, is amended by inserting after subsection (k) the following:
				
					(l)Unattended passengers
 (1)In generalEach State shall use a portion of the amounts it receives under this section to carry out a program to educate the public on the risks of leaving a child or unattended passenger in a vehicle after the vehicle motor is deactivated by the operator.
 (2)Program placementA State does not need to carry out the program described in paragraph (1) through the State transportation or highway safety office..
			(c)Study and report
				(1)Independent study
					(A)Agreement
 (i)In generalThe Secretary of Transportation shall enter into an agreement or a contract with an independent third-party that does not have any financial or contractual ties with passenger motor vehicle manufacturers or technology companies producing child reminder alert systems to perform the services under this paragraph.
 (ii)TimingThe Secretary shall enter into the agreement or contract described in clause (i) not later than the date that the Secretary determines is the latest date by which completion of the services under this paragraph will allow the Secretary enough time to prepare and submit the study required under paragraph (2) in accordance with such paragraph.
						(B)Independent study
 (i)In generalUnder an agreement between the Secretary and an independent third-party under this paragraph, the independent third-party shall carry out a study on retrofitting existing passenger motor vehicles with technology to address the problem of children left in rear designated seating positions of motor vehicles after the motor vehicles have been deactivated by the operator of the vehicle.
 (ii)ElementsIn carrying out the study required under clause (i), the independent third-party shall— (I)survey and evaluate a variety of methods used by current and emerging aftermarket technology or products to solve the problem of children being left in a rear designated seating position after the vehicle motor is deactivated by the operator;
 (II)make recommendations for manufacturers of such technology or products to undergo a functional safety performance to ensure that the products perform as designed by the manufacturer under a variety of real world conditions; and
 (III)provide recommendations for consumers on how to select such technology or products in order to retrofit existing vehicles.
 (2)ReportDuring the 180-day period beginning on the date on which the Secretary of Transportation issues the final rule required under section 32304B(b) of title 49, United States Code, as added by subsection (a)(1), the Secretary shall submit the results of the study carried out under paragraph (1) to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives.January 13, 2020Reported without amendment